DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2018, 2/15/2019, and 7/02/2020 has been considered by the Examiner. 
Claim Status
A complete action on the merits of claims 1-20 follows below. 
Claim Objections
Claim 15 objected to because of the following informalities:  
In claim 15 line 8 delete “and”. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lennox (5,919,191).
Regarding claim 1, Lennox teaches an electrosurgical instrument (10), comprising: a housing (28); a shaft extending distally from the housing (20); an 
Regarding claim 2, Lennox teaches the limitations of claim 1 and wherein the loop defines an active electrode and the bumper defines a return electrode in a bipolar configuration (Col. 6 lines 30-35, Fig. 6). 
Regarding claim 3, Lennox teaches the limitations of claim 1 and wherein the bumper is formed from a metal selected from the group consisting of copper alloy (Col. 6 lines 38-39). 
Regarding claim 5, Lennox teaches the limitations of claim 1 wherein the bumper is pivotable relative to the shaft between a rest position and a pivoted position (Figs. 6-7). 
Regarding claim 10, Lennox teaches the limitations of claim 1 and wherein the bumper defines a blunt free end (coagulating electrode is a cylindrical roller; Col 6 line 45). 
Regarding claim 11, Lennox teaches the limitations of claim 1 and wherein a distal tissue contacting surface of the bumper defines one of a flat, smooth, rough, and textured surface (Col. 6 lines 6-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennox (5,919,191).
Regarding claim 4, Lennox teaches the limitations of 1 and wherein the shaft defines a first axis and the bumper defines a second axis that is oriented at an angle (Fig. 6 illustrates the axis of mounting fork 46 which includes electrode 14 is at an angle with respect to the axis of mounting fork 48 which includes electrode loop 12. Fig. 6 illustrates the angle is generally less than 90 degrees). 
Lennox is silent about specifically an angle from about 75 degrees to about 120 degrees relative to the first axis. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the bumper such that it is about 75 degrees to about 120 degrees relative to the first axis since discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II-A)).
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennox (5,919,191) in view of Sartor (2016/0089199).
Regarding claim 6, Lennox teaches the limitations of claim 5 and wherein the bumper is configured to move to the pivoted position when in contact with a surface and wherein the bumper is configured to return to the rest position when not in contact with a surface. 

However, Sartor teaches a device within the same field of invention ([Abstract] a bipolar electrosurgical instrument comprising an electrode loop) comprising a biasing member (879).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bumper in Lennox such that a biasing element is provided in which its first end is attached to the bumper and second end is attached to the shaft for the purposes of adjusting the position or changing the configuration of the bumper with respect to the shaft and tissue [0058]. 
Regarding claim 7, Lennox teaches the limitations of claim 1. Lennox generally contemplates different loop sizes for the purpose of cutting to different depths and varying the depth or width of treatment (Col. 12 lines 24-32).
Lennox does not teach wherein the electrosurgical loop is movable between a contracted position, wherein the electrosurgical loop defines a first dimension, and an expanded position, wherein the electrosurgical loop defines a second, larger dimension. 
However, Sartor teaches a device within the same field of invention ([Abstract] a bipolar electrosurgical instrument comprising an electrode loop) wherein the loop is movable between a contracted position (Fig. 7B) and an expanded position wherein the electrosurgical loop defines a second larger dimension (Fig. 7A [0041] the loop diameter may have an outer diameter that ranges from about 0.009 inches to about 0.014 inches).

Regarding claim 8, Lennox in view of Sartor teaches the limitations of claim 7 as previously rejected above. Sartor provides further comprising an actuator (79) operably coupled to the housing and a drive assembly extending through the shaft (71, 72, and 74) and operably coupling the actuator with the electrosurgical loop, wherein actuation of the actuator moves the electrosurgical loop between the contracted and expanded position (Figs 1-2, [0038]).
Claim 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennox (5,919,191) in view of Sartor (2017/0231686).
Regarding claim 9, Lennox teaches the limitations of claim 1. While Lennox provides for selectively energizing the electrosurgical loop with the source of electrical energy (Col. 6 lines 4-6), it is silent about specifically teaching wherein the housing includes an activation button on a surface thereof to energize the electrosurgical loop. 
However, Sartor ‘686 teaches a device within the same field of invention ([Abstract] a bipolar electrosurgical instrument comprising an electrode loop) comprising an activation button on a surface of the housing [0079].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Lennox to include an activation button for the purposes of controlling energy to the electrode loop from the housing rather than the external generator. 

inserting an electrosurgical instrument including an electrosurgical loop (12) and a bumper (14) disposed at an angle relative to the electrosurgical loop into a body cavity (Figs 5-9 electrosurgical device in use within a urethra); 
drawing tissue from a tissue specimen through the electrosurgical loop to resect a strip of tissue from the tissue specimen (Figs. 7-9); and 
sliding the bumper  along a surface of the tissue specimen while drawing the tissue to facilitate resection of the strip of tissue (Col. 7 lines 63-66).
While Lennox provides for selectively energizing the electrosurgical loop with the source of electrical energy (Col. 6 lines 4-6), it is silent about specifically teaching activating an activation button to energize the electrosurgical loop.
However, Sartor ‘686 teaches a device within the same field of invention ([Abstract] a bipolar electrosurgical instrument comprising an electrode loop) comprising an activation button [0079].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Lennox to include an activation button for the purposes of controlling energy to the electrode loop from the housing rather than the external generator. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennox (5,919,191) in view of Sartor (2017/0231686) and in further view of Cabrera (2015/0066056).

However, Cabrera teaches a device within the same field of invention (device used in minimally invasive procedures [Abstract]), and further provides for using a tweezers or grasper to pull target tissue through the loop of a surgical device to adjust the tissue to a desired position [0363].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a grasping device with the device of Lennox to grab and pull the tissue through the loop and adjust it to a desired position. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennox (5,919,191) in view of Sartor (2017/0231686) and in further view of Sartor (2016/0089199).
Regarding claim 14, Lennox in view of Sartor ‘686 teaches the limitations of claim 12. Lennox generally contemplates different loop sizes for the purpose of cutting to different depths and varying the depth or width of treatment (Col. 12 lines 24-32) but does not teach actuating an actuator of the electrosurgical instrument to expand or contract the electrosurgical loop. 
However, Sartor ‘199 provides for an actuator (79) to expand or contract the electrosurgical loop (71, 72, and 74 Figs 1-2, [0038]).
.
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennox (5,919,191) in view of Cabrera (2015/0066056).
Regarding claim 15, Lennox teaches a surgical system comprising:
an electrosurgical instrument (10) including:
a housing (28); 
a shaft extending distally from the housing (20); 
an electrosurgical loop (12) configured to connect to a source of energy (Col. 6 lines 55-56) and operably supported at a distal end portion of the shaft (Fig. 1a); and
 a bumper (14) extending from the distal end portion of the shaft at an angle relative to the electrosurgical loop (Col 5 lines 61-63, Fig. 6). 
Lennox does not teach a grasping device including a handle assembly, a shaft assembly, and an end effector assembly extending from the shaft assembly and configured for grasping tissue, wherein the grasping device is configured to pull tissue through the electrosurgical loop such that the tissue is pulled into contact with the electrosurgical loop.
However, Cabrera teaches a device within the same field of invention (device used in minimally invasive procedures [Abstract]), and further provides for using a tweezers or grasper to pull target tissue through the loop of a surgical device to adjust the tissue to a desired position [0363].

Claim 16 teaches the limitations of claim 2 as previously rejected above.
Claim 17 teaches the limitations of claim 3 as previously rejected above.
Claim 18 teaches the limitations of claim 4 as previously rejected above.
Claim 19 teaches the limitations of claim 5 as previously rejected above.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennox (5,919,191) in view of Cabrera (2015/0066056) and in further view of Sartor (2016/0089199).
Claim 20 teaches the limitations of claim 7 as previously rejected above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith (2014/0276814) with respect to claim 13 provides for:
forceps, graspers, tweezers which extend through lumen 108 if the tubular member 102 to retrieve the resected tissue portion from the patient’s body [0065].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/Y.E/Examiner, Art Unit 3794